Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 20-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009173072 to Yoshiro. 
Regarding claim 17, Yoshiro discloses a wear pad for a crawler track of a tracked vehicle, comprising: a body of elastomer wear pad material 5 including an outer tread surface (surface oriented with X);
a bottom side opposite the tread surface (surface oriented with Y) ;
at least one protrusion protruding from the bottom side (protrusions defining the receiving space for nut 11), the protrusion including a contour extending, at least partially, along a longitudinal direction of the wear pad (see annotated drawing below) at an angle deviating from the longitudinal direction of the wear pad (particularly the axially outer portion of the protrusion); at least one reinforcing element 4, at least a major part of which is enclosed within the body of the elastomer wear pad material (at least with respect to a transverse direction of the wear pad, the reinforcement is enclosed; or alternatively, the center portion corresponding with 3 is a “major part” because it is in the middle) and
a fastener 14 configured to fasten the wear pad to the crawler track. Examiner notes the meaning of “major” being “important, serious, or significant.”

    PNG
    media_image1.png
    497
    310
    media_image1.png
    Greyscale

Regarding claim 18, Yoshiro discloses the wear pad of claim 17, wherein:
the fastener includes at least two fasteners (i.e. 14, 7) arranged at a distance to one another in the longitudinal direction of the wear pad (as evident from Fig. 2a).

Regarding claim 20, Yoshiro discloses the wear pad of claim 19, wherein:
the at least one reinforcing element is at least partially integrated in the at least one protrusion of the wear pad (as evident from Fig. 3).

Regarding claim 21, Yoshiro discloses the wear pad of claim 19, wherein:
the fastener includes at least two fasteners (i.e. 14, 7) arranged at a distance to one another in the longitudinal direction of the wear pad; and
the at least two fasteners are integrated in the reinforcing element (as evident from Fig. 2).

Regarding claim 22, Yoshiro discloses the wear pad of claim 19, wherein:


Regarding claim 23, Yoshiro discloses the wear pad of claim 22, wherein:
the fastener includes at least two fasteners arranged at a distance to one another in the longitudinal direction of the wear pad and attached to the reinforcing element (as evident from Fig. 2); and
the at least two areas of the reinforcing element are arranged adjacent the at least two fasteners (as evident from Fig. 2).

Regarding claim 26, Yoshiro discloses the wear pad of claim 17, in combination with the crawler track, wherein: the wear pad protrudes relative to the crawler track at least on an outer side of the crawler track as seen transverse to a direction of movement of the crawler track (as evident from Fig. 2 wherein the pad further includes 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro in view of U.S. Patent 5,630,657 to Kumano et al. (“Kumano”).

Regarding claim 24, Yoshiro discloses the wear pad of claim 17, but does not explicitly disclose that:
the wear pad has a length and a width, and a length-to-width ratio of the wear pad is in a range of from 2.5 to 5.0. Kumano discloses such (see Fig. 25 and col. 13, lines 12-15). It would have been obvious to one of ordinary skill in the art to incorporate such sizing as a matter of design choice based on, among other variables, the type of supported machinery. 

Regarding claim 25, Yoshiro in view of Kumano discloses the wear pad of claim 24, but does not explicitly disclose that the length-to-width ratio of the wear pad is in a range of from 3.5 to 4.0. However, it would have been obvious to one of ordinary skill in the art to incorporate such ratio with the same reasons set forth for claim 24 particularly dependent on where along the ends of the pad that the length and widths define. Alternatively, the width r satisfies this range as r = 140 mm and 500 / 140 = 3.57.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro in view of Kumano in further view of U.S. Patent 5,353,029 to Nagorcka.

Regarding claim 27 and 28, Yoshiro discloses the wear pad of claim 17, in combination with the crawler track, but does not disclose dimensions. Kumano discloses a pad width of 165 mm (see Fig. 25 and col. 13, lines 12-15) while Nagorcka disclose a drive wheel with a diameter of 1000mm (col. 8, line 2). It would have been obvious to one of ordinary skill in the art to incorporate these dimensions which results in a ratio of about 0.3 as a matter of design choice based on, among other variables, the type of machinery. 

Claims 17, 29-36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Des. Patent 157,905 to Risk in view of U.S. Patent 1,786,924 to Turnbull and Yoshiro.
Regarding claim 17, Risk discloses a wear pad for a crawler track of a tracked vehicle, comprising: a body including an outer tread surface (surface shown in Fig. 1);
a bottom side opposite the tread surface (surface shown in Fig. 2) ;
at least one protrusion protruding from the bottom side (namely the wavy protrusion configured to receive a fastener), the protrusion including a contour extending, at least partially, at an angle deviating from a longitudinal direction of the wear pad (as evident from Fig. 2); at least one reinforcing element being enclosed within the body of the elastomer material (i.e. one of the 4 obliquely extending webbing as shown in Fig. 2) but does not disclose
a fastener configured to fasten the wear pad to the crawler track. Turnbull discloses a fastener configured for such (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate a fastener with the motivation of avoiding detachment of the link.
Risk further does not explicitly disclose what the material of the shoe is. Yoshiro sets forth an elastomer wear pad material 5 for the shoe. It would have been obvious to one of ordinary skill in the art to select an elastomer body with the motivation of mitigating damage to the ground surface and reducing material costs.

Regarding claim 29, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 17, wherein:
the at least one protrusion extends, at least in part, non-linearly in the longitudinal direction (as evident from Fig. 2).

Regarding claim 30, Risk in view of Turnbull and Yoshiro discloses the the wear pad of claim 29, wherein:


Regarding claim 31, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 29, wherein:
the at least one protrusion extends in an undulating fashion relative to the longitudinal direction (as evident from Fig. 2).

Regarding claim 32, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 17, wherein:
the at least one protrusion extends, at least in part, linearly in the longitudinal direction (as evident from Fig. 2).

Regarding claim 33, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 32, wherein:
the at least one protrusion extends in an oblique fashion relative to the longitudinal direction (as evident from Fig. 2).

Regarding claim 34, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 32, wherein:
the at least one protrusion extends in an angular fashion relative to the longitudinal direction (as evident from Fig. 2).

Regarding claim 35, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 17, wherein:
the at least one protrusion has a changing width in the longitudinal direction (as evident from Fig. 2).

Regarding claim 36, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 17, wherein:


Regarding claim 42, Risk in view of Turnbull and Yoshiro discloses the wear pad of claim 17, in combination with the crawler track, and the tracked vehicle, the tracked vehicle being a milling machine including multiple crawler track links continuously revolving in a direction of movement, the crawler track links being coupled to one another in an articulated fashion, each crawler track link including at least one wear pad fastened to an outer side of the crawler track link (as evident from Fig. 3 of Turnbull). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing traction while traversing a surface. 

Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro in view of U.S. Patent Application Publication 2009/0278402 to Busley.

Regarding claim 38, Yoshiro discloses the wear pad of claim 37, but does not disclose that
the elastomer material comprises polyurethane. Busley discloses a pad made of polyurethane [0030]. It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of using a versatile and resilient material. 

Regarding claims 39-41, Yoshiro discloses the wear pad of claim 37, but does not disclose that:
the elastomer material is through-colored in a bright color or yellow or a fluorescent color. However, Busley discloses such ([0030]). It would have been obvious to one of ordinary skill in the art to select such a color for improving safety of others operating near the crawler track. 

Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive. Regarding the Yoshiro reference, the best view of the contour is shown in Fig. 3(d). There is an annotated version of such earlier in this present action. This view is a transverse view so the contour shown there, must have at least some extension in the longitudinal direction and the contour extends obliquely and away from the bottom surface (toward the interior of the body) so either one of these latter extensions would be deviating from the longitudinal direction which would be with respect to the view of Fig. 3(d) into the paper on which the figure is printed. Additionally, the language of being enclosed within the body does not necessarily mean enclosed on all sides; merely “enclosed within the body.” Similar to a wooden picture frame with glass, the glass is enclosed within the body despite the glass being visible but for the portion behind the wooden frame. The same is true for Yoshiro particularly with portions of the reinforcement extending into the body. Examiner recommends more narrowly reciting the actual structure of the protrusion to overcome Yoshiro. Regarding the Risk reference, Examiner agrees with the remarks noting that Risk does not set forth the material of the body. Therefore, Yoshiro is relied upon as a modifying reference of Risk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617